  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 1 of 29 PageID #:325



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


UNITED STATES OF AMERICA,

                      Plaintiff,
                                                 Case No. 19 C 7387
           v.
                                             Judge Harry D. Leinenweber
TIMOTHY HILLIARD,

                      Defendant.



                      MEMORANDUM OPINION AND ORDER

     Defendant Timothy Hilliard moves to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255. (Dkt. No. 1).

For the reasons stated herein, the Court denies the motion. Should

Hilliard   appeal,     the    Court    finds     that    a   certificate         of

appealability is not warranted.

                               I.   BACKGROUND

     Defendant Timothy Hilliard challenges his criminal conviction

for drug trafficking and gun possession based on a series of

controlled purchases of heroin and a heroin for guns trade. See

United States v. Hilliard, No. 12-CR-970-1 (N.D. Ill. 2014) (Zagel,

J.). The transactions involved a Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”) undercover officer, a confidential

informant, and Hilliard. Unless otherwise indicated, citations in

this section correspond with the docket for that criminal case.
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 2 of 29 PageID #:326



     On February 13, 2013, the Government indicted Hilliard on ten

counts: seven counts of knowingly and intentionally distributing

a controlled substance, in violation of 21 U.S.C. § 841(a)(1)

(Counts One–Seven); one count of knowingly possessing firearms in

furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A) (Count Eight); one count of possessing a controlled

substance with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1) (Count Nine); and one count of knowingly possessing a

firearm as a convicted felon, in violation of 18 U.S.C. § 922(g)

(Count Ten). (See Indictment, Dkt. No. 22.) In December 2014, a

jury convicted Hilliard on Counts Two through Ten. (Order, Dkt.

No. 97.) The jury could not reach a verdict on Count One. (Id.)

Judge James Zagel sentenced Hilliard to 123 months in prison. (See

Judgment, Dkt. No. 131.)

                   A.    The Government’s Case-in-Chief

     During trial, the parties stipulated that Hilliard’s criminal

history included two prior convictions: (1) a 1997 conviction in

Tennessee for delivery of cocaine; and (2) a 2003 conviction in

Illinois for possession of a controlled substance. (12/8/2014

Trial   Tr.   at   10,   Dkt.   No.   141.)   In   its   case-in-chief,      the

Government offered testimony from three ATF special agents: (1)

Andy Karceski who testified as an expert in drug trafficking; (2)

Chris Labno who testified about his work as an undercover agent



                                      - 2 -
    Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 3 of 29 PageID #:327



generally and specifically in this case; and (3) Rene Marano who

testified that he assisted with the execution of a search warrant

at Hilliard’s residence. Hilliard’s motion focuses on Labno’s

testimony.

      The Government offered Labno as its only fact witness. (See

12/9/2014 Trial Tr. at 36–38, Dkt. No. 142.) During his testimony,

Labno explained that the investigation in this case involved the

use of a confidential informant. (Id. at 38.) This informant

recorded    certain     conversations     with   Hilliard,     participated        in

controlled purchases of narcotics from Hilliard, and introduced

Labno, in his undercover capacity, to Hilliard. (Id. at 43.) As

Labno understood it, Hilliard and the confidential informant had

been friends for several years before the investigation. (Id. at

43.) Labno testified that he instructed the confidential informant

to conduct several controlled purchases of heroin from Hilliard

and to record as many related conversations with Hilliard as

possible. (Id. at 44.)

      In total, Labno and the informant conducted six controlled

purchases of heroin with Hilliard from March 2012 to September

2012 in Evanston, Illinois. (Id.) In December 2012, Hilliard traded

a   significant     quantity    of   heroin    for   eight    guns   and   money.

(12/10/2014 Trial Tr. at 198–211, Dkt. No. 143.) After this, police

arrested     Hilliard    and   recovered      more   heroin   and    a   gun   from



                                      - 3 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 4 of 29 PageID #:328



Hilliard’s residence during the execution of a search warrant

(12/9/2014      Trial     Tr.   at    46.)     Labno     testified     about    his

understanding of several recorded conversations with Hilliard, and

the Government played the recordings for the jury. (See id. at 52–

191;    12/10/2014      Trial   Tr.   at    198–221.)    In   these   recordings,

Hilliard discussed various experiences he had with buying and

selling controlled substances, talked about things he had learned

while   in   the   drug    business,       discussed    transactions    involving

controlled substances and firearms, and conducted transactions.

(12/9/2014 Trial Tr. at 52–191; 12/10/2014 Trial Tr. at 198–221.)

       During   cross     examination,      Hilliard’s    counsel     asked    Labno

whether there was evidence that Hilliard sold drugs to anyone other

than the confidential informant:

       Q: Do you have any evidence of any other drug deals from
       my client to anyone besides the government?
       A: I don’t — we were unable to, no.
       Q: There was no video or any surveillance of my client
       selling heroin to anybody else, true?
       A: That’s correct.

 (12/10/2014 Trial Tr. at 222.) Later, defense counsel returned to

the topic:

       Q: All right. In other words, there’s a possible, at
       least on May 31st of 2012, that you were his only
       customer?
       A: That’s not my understanding, sir.
       Q: Oh, I know it’s not your understanding. I asked you
       whether it was possible.



                                       - 4 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 5 of 29 PageID #:329



     A: Again, anything is possible, but based – if you’re
     asking what I believe to be the case –
     Q: Don’t want your opinion.
     A: Everything is possible, sir, yes.
     Q: I’m not asking for your opinion. But as you sit here
     today, on May 31st, 2012, you have any facts, any
     evidence that Mr. Hilliard was selling to anybody but
     Mr. Romano?
     A: Yes, I do.
     Q: Tell me.
     A: Based on the conversations that he was having with
     me, the details he was explaining to me, the way he was
     teaching me to be what he considered a better
     businessman, a better drug dealer, he talked about
     selling to other people, he talked about the things he
     did, he talked about how he operated.

(Id. at 282–83.) Hilliard’s counsel continued to ask Labno about

the same topic:

     Q: You never saw him drive anywhere else to make a
     delivery of heroin, did you?
     A: I believe we followed him on occasion where we did
     meet him and we believed he was doing a transaction but
     we weren’t able to identify anybody involved.
     Q: That’s a maybe because I never saw a report –
     AUSA: Objection.
     The Court: The objection is sustained.
     Q: Well, could you indicate the report that you
     documented that?
     A: It wouldn’t be my report. I wouldn’t be out there
     because, as the undercover agent, I wouldn’t be expected
     or wanted to be covering surveillance deals because if
     Mr. Hilliard would see me, it would be –
     Q: So it’s not in a report?
     A: No, sir, it is in the report. My understanding is,
     it’s just not in a report that I authored. It was in a
     report that another agent authored. I believe, in fact,
     it was listed as part of one of the stipulations as well.



                                    - 5 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 6 of 29 PageID #:330



(Id. at 284–85.)

     At this point, Hilliard’s counsel requested a sidebar that

was not transcribed on the record. (Id. at 285.) After the sidebar,

no testimony was stricken, and no additional defense objections

are noted on the record. (Id.) Hilliard’s counsel continued with

Labno’s cross examination and asked about his basis to believe

that Hilliard engaged in another drug transaction that did not

involve the confidential informant and Labno:

     Q: You’re referring to stipulation number 15, I believe,
     where it says: “at approximately 6:30 p.m. defendant
     Timothy Hilliard was parked in a Buick in the area of
     8025 Keating Avenue, Skokie, Illinois and talking on his
     cell phone.”
     A: Yes sir.
     Q: “A short time later he drove, his Buick was parking
     in a lot behind the building at 8025 Keating.” Right?
     A: Yes sir.
     Q: And that’s what you’re basing that there might’ve
     been another deal?
     A: Yes. As I said, we weren’t able to identify anything
     specific or any people involved.
     Q: I’m not asking for your opinion. I’m asking, did you
     see him get out of the car or they saw him get out of
     the car and deliver a package to anybody? It’s not in –
     A: No, sir.

(Id. at 285–86.)

     Hilliard’s      counsel     also    questioned       Labno    about     the

confidential     informant.      When     Labno     testified      about     the

confidential informant getting a gun for Hilliard—information that




                                    - 6 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 7 of 29 PageID #:331



was not included in Labno’s report—Hilliard’s counsel impeached

Labno:

    Q: All right. And he told you he didn’t sell guns?
    A: That’s not what he told me.
    Q: What did he tell you?
    A: He told me that he had been a middleman involved in
    providing Mr. Hilliard a firearm in exchange for crack
    from another individual –
    Q: Well, I’m glad you brought that up because you
    actually debriefed him in March of 2012 and he didn’t
    tell you that at all, did he?
    A: No, that’s not true.
    Q: Well - One moment. (Brief pause). You actually re-
    interviewed Mr. Romano on December 17th, 2012, right?
    A: Yes; that’s correct.
    Q: All right. And what was the purpose of re-interviewing
    him in December of 2012
    A: Back in March when we began the investigation, Mr. -
    - the C.I. had advised that he had been involved in
    obtaining a firearm for Mr. Hilliard. That he had been
    a middleman and had connected another person who had a
    gun with Mr. Hilliard who wanted a gun. At that point I
    documented that he knew that Mr. Hilliard was aware and
    in possession of a firearm. Subsequent to that, when we
    recovered the gun from Mr. Hilliard’s house I wanted to
    learn everything I possibly could about who it was who
    had given him that gun in the beginning, who the C.I.
    had hooked Mr. Hilliard up with to get that gun. So at
    that point we wanted to get more information about that
    gun.
    Q: Agent Labno, I’m looking at your report from
    March 20th of 2012, and nowhere in here does it say that
    Henry Romano told you he had arranged to get a gun for
    Mr. Hilliard.
    A: No, as I just testified, I said that I documented in
    the report that he knew that Mr. Hilliard had a firearm
    and that he knew that he was interested in obtaining
    more firearms. I didn’t document an additional –



                                    - 7 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 8 of 29 PageID #:332



      Q: I heard that. I heard that. But nowhere, and this is
      an important distinction, nowhere in that report do you
      actually say that Henry Romano told you that he had
      middled, or assisted, or in any way that he was involved
      in getting Mr. Hilliard a gun, true?
      A: That’s correct.
      Q: So let’s not fudge here and put facts into your
      March 20th, 2012 report that aren’t there.
      A. Sir, I’m not doing that. And I just --
      Q. You are.
      A. No, I clearly explained to you that I just testified
      that I understood that what the C.I. told me was one
      thing and I documented it, in summary, that Mr. Hilliard
      had possession of a firearm, that he was interested in
      obtaining more. I’m not fudging anything.
                                . . .
      Q: I’m going to ask you very specifically, yes or no,
      anywhere in this report do you indicate that Henry Romano
      told you that he got a gun for Mr. Hilliard?
      A: No, sir.
      Q: That’s all I’m asking. But you’re telling me now that
      your understanding was, he had told you that?
      A: Yes, I was aware of that, I just didn’t document it.
      Q: Pretty salient point not to document, that your C.I.
      is getting guns for my client. Why didn’t you document
      that?
      A: Because we didn’t know who he was getting it from.
      Our reports are a summary. I put in there the information
      that he had. I hoped to gather more information and do
      another report on it later.
      Q: You never did?
      A: I did not.

(Id. at 237–43.) During redirect examination, the Government did

not   elicit   testimony   about    specific     acts   of    drug    dealing    by

Hilliard   involving       customers     other    than       the     confidential

informant. (See id. at 317–24.)



                                    - 8 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 9 of 29 PageID #:333



   B.   Hilliard’s Case-in-Chief and the Government’s Rebuttal

     Three witnesses testified in Hilliard’s case-in-chief: (1)

Hilliard   testified    in   his   own   defense;    (2)    Kevin       Sleconich,

Hilliard’s coworker, testified as a character witness; and (3)

Kevin   Whitmore,    Hilliard’s     cousin,     testified    as     a   character

witness. Hilliard’s motion focuses on his own testimony.

     Hilliard testified that he met the confidential informant in

approximately 1997 at the gym. (Id. at 360.) Hilliard stated that

he and the confidential informant became close friends, and the

confidential informant was a guest at his wedding. (Id. at 360 &

363–64.) According to Hilliard, he and the confidential informant

had previously dealt cocaine in the late 1990s until approximately

2001, and he had obtained one gun from the confidential informant.

(Id. at 356–61.) An arrest and the birth of his son then caused

Hilliard to change his life path, and from 2003 to the time he was

arrested on these charges in 2012, Hilliard worked as a full-time

truck driver. (Id. at 356–59 & 372.)

     Hilliard     testified      that    from    2007      onward       he   would

occasionally run into the confidential informant at the gym or

other places. (Id. at 364–65.) Each time they saw one another,

Hilliard testified that the confidential informant asked about

buying cocaine from Hilliard. (Id.) But each time Hilliard told




                                    - 9 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 10 of 29 PageID #:334



the confidential informant that he was no longer dealing drugs.

(Id.)

     In 2010, Hilliard got divorced and moved back in with his

mother. (Id. at 366.) In late 2011, he reconnected with the

confidential informant. (Id. at 368–69.) Hilliard testified that

he started to see the confidential informant, who continued to ask

about the prospect of buying cocaine from Hilliard and would

comment about Hilliard’s financial and life circumstances. (Id.)

In 2012, Hilliard’s eldest child moved in with him. (Id. at 367–

68.) As a result, Hilliard felt increased financial pressure. (Id.

at 368.)

     In January 2012, Hilliard testified that he had a change of

heart about selling drugs because he needed money. (Id. at 373.)

Hilliard stated that he told the confidential informant that he

did not know anyone who could supply cocaine, but he did know

heroin   suppliers.     (Id.)    Although     the   confidential      informant

initially told Hilliard that he did not “know anything about

heroin,” he later told Hilliard that he had someone who was

interested in it. (Id. at 374.) Hilliard then arranged to obtain

heroin from his son’s mother who had become a heroin addict. (Id.

at 374–75.) Hilliard testified that he had never sold heroin to

anyone besides the confidential informant and Labno. (Id. at 375.)




                                    - 10 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 11 of 29 PageID #:335



     Hilliard testified that the confidential informant “came by

a lot,” was “kinda being aggressive,” and from March 2012 to

December   2012    they    had   several     unrecorded     conversations         at

Hilliard’s house, the gym, and a bar. (Id. at 377–83.) Hilliard

testified that the reason he sounded so knowledgeable about drug

trafficking and guns during recorded conversations was because the

confidential informant had instructed him to impress Labno. (Id.

at 379–80.) Based on certain phone records, Hilliard testified

that he talked about drug dealing with the confidential informant

in January and February 2012, before the confidential informant’s

first debriefing with the ATF about Hilliard in March 2012. (Id.

at 383–84.) Hilliard testified that it was not his idea to sell

drugs, deal in guns, or trade heroin for guns, and that he never

would have done any of those things if it were not for the

confidential      informant.     (Id.   at   384.)    Hilliard     stated    the

confidential informant was always “scheming” and asking Hilliard

to look out for drugs. (Id. at 378.)

     On cross examination, Hillard admitted that it was illegal

for him, a felon, to possess a gun, but he nonetheless ordered a

special weapon for himself from the confidential informant. (Id.

at 391–92.) Hilliard also admitted that during the guns for heroin

trade, he wore gloves when handling the guns to avoid leaving

fingerprints behind. (Id. at 395.) Hilliard again testified that



                                    - 11 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 12 of 29 PageID #:336



he did not have any other heroin customers besides the confidential

informant and Labno. (Id. at 399–401.) He maintained that any

comments he made about other customers were lies he told to impress

Labno, as directed by the confidential informant. (Id.) Although

Hilliard testified that his financial circumstances caused him to

start selling heroin at the confidential informant’s insistence,

he admitted there was no discussion of his financial situation in

any of the recordings. (Id. at 425–26.)

     On rebuttal, the Government introduced phone and text records

for Hilliard from September 2011 to June 2012 and a summary chart

showing the contacts, or lack thereof, between Hilliard’s phone

and the confidential informant’s phone. (12/11/2014 Trial Tr. at

501–02, Dkt. No. 144.)

              C. Delgado’s Complaint Against Labno &
        Government Giglio Inquiries Before Hilliard’s Trial

     The citations in this sub-section correspond with the docket

in this case. After sentencing, Hilliard learned of claims by

another ATF agent, Adam Delgado, against Labno. Specifically,

Delgado claimed that ATF supervisors retaliated against him after

he reported discrepancies in Labno’s testimony during a July 2013

trial in a different case—United States v. Jefferson, 12 CR 50

(N.D. Ill.) (Lefkow, J.). On February 19, 2014, Delgado filed a

whistleblower complaint with the Office of Special Counsel. See

Delgado v. Merit Sys. Prot. Bd., 880 F.3d 913, 915 (7th Cir. 2018)

                                    - 12 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 13 of 29 PageID #:337



(Delgado I). In June 2014, the Office of Special Counsel terminated

its inquiry into Delgado’s complaint, finding that Delgado failed

to provide sufficient evidence to support his allegations of

retaliation and that his disclosure was not protected by the

Whistleblower        Protection      Act.   (See    6/27/2014      &    4/22/2015     OSC

Letters, Gov. Resp., Exs. B & C, Dkt. Nos. 27-2 & 27-3.) On July

30, 2014, Delgado appealed that decision to the Merit Systems

Protection Board (“MSPB”). (See 7/30/2014 MSPB Appeal & 7/30/2014

Delgado Aff., Gov. Resp., Exs. D & E, Dkt. Nos. 27-4 & 27-5.)

     While that appeal remained pending, Hilliard’s case continued

towards its December 8, 2014 trial date. On November 24, 2014, the

Government contacted ATF Office of Chief Counsel (“OCC”) and the

Department      of   Justice      (“DOJ”)’s    Office     of    Inspector       General

(“OIG”)    to    request       any    Giglio       or   impeachment         information

pertaining      to    the   ATF   witnesses        it   intended       to   present   at

Hilliard’s trial, including Labno. (11/24/2014 Letter, Gov. Resp.,

Ex. F, Dkt. No. 27-6.) Neither the Government nor the ATF OCC can

find a record of a response to the inquiry. On January 14, 2015,

the ATF OCC responded to a Giglio request from the Government on

an unrelated case and indicated that it had no Giglio information

on Labno. (1/14/2015 Letter, Gov. Resp., Ex. G, Dkt. No. 27-7.)

According to the Government, “[t]here is no reason to believe ATF




                                        - 13 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 14 of 29 PageID #:338



OCC would have had a different response as to Labno prior to the

Hilliard trial.” (Gov. Resp. at 9, Dkt. No. 27.)

        As a matter of course, ATF OCC forwards requests for Giglio

information to the Department of Treasury’s OIG. (Gov. Resp. at 9

n.5.)   On   December   2,   2014,   the   Department     of   Treasury’s    OIG

indicated that it had no Giglio information as to Labno. (12/2/2014

Letter, Gov. Resp., Ex. H, Dkt. No. 27-8.) On December 5, 2014,

the DOJ’s OIG indicated that it had no Giglio information as to

Labno. (12/5/2014 Letter, Gov. Resp., Ex. I, Dkt. No. 27-9.)

     The Government also asked its witnesses, including Labno,

whether they were aware of any Giglio information that they should

disclose. (Gov. Resp. at 10.) Labno notified the Government that

he was not aware of any Giglio information that they should

disclose. (Id.) At this time, Labno was not aware of the MSPB

appeal. (Id.) Labno claims that he only became aware of it after

Delgado filed a lawsuit on May 5, 2015 and the allegations were

described in a civil complaint. See Delgado v. Att’y Gen. Loretta

Lynch, et al., No. 15 CV 3976 (N.D. Ill.) (Darrah, J.).

     On June 3, 2015, the MSPB dismissed Delgado’s appeal. (Initial

Decision, Gov. Resp., Ex. J, Dkt. No. 27-10.) Delgado appealed

that dismissal, and in January 2018, the Seventh Circuit remanded

the case back to the MSPB. Delgado v. Merit Sys. Prot. Bd., 880

F.3d 913, 915 (7th Cir. 2018). Meanwhile, in May 2018, ATF’s



                                     - 14 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 15 of 29 PageID #:339



Internal Affairs Division received notice of Delgado’s allegations

against Labno and that Delgado had filed an MSPB appeal claiming

retaliation and protection under the Whistleblower Protection Act

for reporting those allegations. (6/6/2018 ATF Internal Affairs

Incident Report, Gov. Resp., Ex. K, Dkt. No. 27-11.) The Internal

Affairs Division decided that no action was necessary on the

underlying allegations against Labno and referred the matter to

the ATF Chicago Field Division Management for their information.

(Id.)   The   MSPB    later    held       a    hearing   on   the   retaliation   and

Whistleblower Protection Act claims and denied Delgado’s appeal in

May 2019. (See Appeal Denial, Gov. Resp., Ex. L, Dkt. No. 27-12.)

Delgado   again      appealed,      and       the   Seventh   Circuit   vacated   and

remanded the case with explicit instructions for the agency on

Delgado’s retaliation and Whistleblower Protection Act claims. See

Delgado v. United States Dep’t of Just., 979 F.3d 550, 562 (7th

Cir. 2020) (Delgado II).

     Ultimately, the Government never disclosed information about

Delgado’s     complaint       against         Labno   before    Hilliard’s   trial.

Hilliard now moves pursuant to 28 U.S.C. § 2255 to vacate, set

aside, or correct his conviction.

                              II.     LEGAL STANDARD

     Under § 2255, a prisoner in federal custody may petition the

court where he was sentenced to issue an order to vacate, set



                                          - 15 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 16 of 29 PageID #:340



aside, or correct his sentence. 28 U.S.C. § 2255(a). Section 2255

relief “is reserved for extraordinary situations.” Hays v. United

States, 397 F.3d 564, 566 (7th Cir. 2005) (citations omitted).

This is because “relief under § 2255 . . . asks the district court

essentially to reopen the criminal process to a person who already

has had an opportunity for full process.” Almonacid v. United

States, 476 F.3d 518, 521 (7th Cir. 2007). A petitioner must show

that   “the   district    court   sentenced      him   in    violation   of   the

Constitution or laws of the United States” to receive relief under

§ 2255. Hays, 397 F.3d at 566–67 (quoting Prewitt v. United States,

83 F.3d 812, 816 (7th Cir. 1996)).

                               III.     ANALYSIS

       Hilliard argues he is entitled to a new trial because the

Government    failed     to   disclose        information     about   Delgado’s

complaint against Labno before his trial, violating Brady v.

Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405 U.S.

150 (1972). Suppression of evidence favorable to a defendant

violates due process where the evidence is material, irrespective

of the good faith or bad faith of the Government. Brady, 373 U.S.

at 87. The Government’s obligation under Brady includes a duty to

provide information that can be used to impeach the credibility of

its witnesses. Giglio, 405 U.S. at 154. To establish a Brady

violation,    a   defendant    must    show    that    (1)   the   evidence   was



                                      - 16 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 17 of 29 PageID #:341



favorable; (2) the evidence was material at trial; and (3) the

Government suppressed the evidence. United States v. Brown, 822

F.3d 966, 974 (7th Cir. 2016). The Court addresses these factors

as follows.

                                A.    Favorability

       Evidence is favorable if it has exculpatory or impeachment

value. Turner v. United States, 137 S. Ct. 1885, 1893 (2017).

Evidence    need   only    have      “some   weight”    and    “tendency”      to   be

favorable to the defendant. Kyles v. Whitley, 514 U.S. 419, 451

(1995).    Hilliard    argues     that   evidence      of    Delgado’s      complaint

against Labno was favorable to his case. He claims this evidence

would have been useful to impeach Labno. Specifically, Hilliard

argues that evidence of Delgado’s accusations of perjury would

have    impacted      Labno’s     credibility     at        trial,    and    Labno’s

credibility     was     especially       important      because       he    was     the

Government’s only fact witness.

       The Government argues the evidence was not favorable to

Hilliard    because       Delgado’s      allegations        against    Labno      were

“unsubstantiated.” (Gov. Resp. at 27.) The Government contrasts

the “unfounded” allegations from Delgado’s complaint with other

interpretations of Labno’s statements and actions, including: (1)

Judge Joan Lefkow’s opinion in United States v. Jefferson, 2014 WL

222726 (N.D. Ill. 2014); (2) an internal ATF review that found no



                                       - 17 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 18 of 29 PageID #:342



wrongdoing by Labno; (3) an internal ATF review of Delgado’s

allegations against Labno that found no cause of action; and (4)

an MSPB opinion finding the differences in testimony between Labno

and Delgado during the Jefferson trial were reasonable and not

evidence of perjury. (Id.) The Government argues that these other

interpretations     demonstrate      Delgado’s     complaint     is   unproven,

speculative, and therefore, not favorable to Hilliard.

     Delgado’s complaint has impeachment value and is therefore

favorable     to   Hilliard.      While      the   Government’s       competing

interpretations somewhat diminish the weight of that evidence,

they do not eliminate it. Indeed, evidence need only have “some

weight” to be favorable. Kyles, 514 U.S. at 451. The Supreme

Court’s opinion in Kyles v. Whitley is instructive here. In Kyles,

the Supreme Court held that suppressed evidence—a list of cars in

a parking lot compiled by police while investigating a murder—

would have been favorable to the defendant if presented at trial

because it did not list defendant’s car at the crime scene. 514

U.S. at 450–51. The Government argued the list was not useful for

exculpatory or impeachment purposes because the defendant could

have moved his car, or the list could be incomplete. Id. The Court

clarified that these arguments might diminish the weight of the

evidence, but they do not eliminate its favorable tendency toward

the defendant. Id. at 451.



                                    - 18 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 19 of 29 PageID #:343



     The    Government’s     arguments      against    the    favorability        of

Delgado’s complaint are akin to those the Government made, and the

Supreme Court rejected, against the favorability of the parking

lot list in Kyles. In both cases, the evidence carries “some

weight,” and the evidence’s tendency would have been favorable to

the defendants. Id. Both pieces of evidence have some impeachment

or exculpatory value. While the parking lot list in Kyles did not

establish that defendant had never been at the crime scene, it did

establish that defendant’s car was not there when the police made

the list. Similarly, Delgado’s complaint does not establish that

Labno testified untruthfully at Hilliard’s trial, but it does

establish that Labno’s truthfulness was an issue in the past. This

evidence,   likely    offered      during   Labno’s   cross    examination        as

impeachment evidence, could have impacted the jury that ultimately

convicted Hilliard. Therefore, evidence of Delgado’s complaint

against Labno is favorable to Hilliard.

                              B.    Materiality

     Evidence is material “when there is a reasonable probability

that, had the evidence been disclosed, the result of the proceeding

would have been different.” Cone v. Bell, 556 U.S. 449, 470 (2009).

The effect that a piece of evidence “is likely to have had on the

outcome of a trial must be determined in light of the full context

of the weight and credibility of all evidence actually presented



                                     - 19 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 20 of 29 PageID #:344



at trial.” United States v. Morales, 746 F.3d 310, 316 (7th Cir.

2014) (quoting United States v. Silva, 71 F.3d 667, 670 (7th Cir.

1995)). The evidence at issue must be admissible to be material.

See Morales, 746 F.3d at 314–15.

     Hilliard      argues   that   evidence    of     Delgado’s    complaint      is

material. First, Hilliard contends that the evidence would be

admissible    as    evidence    probative      of     Labno’s     character    for

truthfulness under FED. R. EVID. 608(b). Second, Hilliard argues

that Delgado’s specific accusations that Labno lied under oath

likely would have affected the trial’s outcome. Hilliard maintains

that Labno lied at his trial. He argues that evidence of Delgado’s

complaint would have affected the jury’s perception of Labno’s

truthfulness and credibility, including as to whether he entrapped

Hilliard.

     The Government argues that evidence of Delgado’s complaint is

not material for two main reasons: (1) the evidence would not have

been admitted at trial; and (2) Labno’s truthful testimony was

supported by ample other evidence supporting his conviction. As to

admissibility,       the    Government        cites      Federal     Rules        of

Evidence 608(b) and 403 to argue that unsubstantiated claims are

not admissible for impeachment purposes and that the probative

value is substantially outweighed by the prejudicial effect. As

for other evidence, the Government cites recordings of Hilliard



                                    - 20 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 21 of 29 PageID #:345



selling drugs and firearms and talking about his drug trafficking

experience that were played at trial, confirming Labno’s testimony

and independently supporting Hilliard’s conviction.

                              1.   Admissibility

       Federal Rule of Evidence 608(b) permits the introduction of

specific instances of conduct that are probative of a witness’s

truthfulness or untruthfulness on cross examination—an exception

to the Rule’s general prohibition on the use of specific acts

evidence to show conformity therewith. FED. R. EVID. 608(b). But

even if a court finds evidence admissible under Rule 608(b)’s

exception, it must also consider whether the probative value of

that   evidence   is   substantially      outweighed     by   any   prejudicial

effect. FED. R. EVID. 403. The question is whether evidence of

Delgado’s complaint satisfies these rules such that it would have

been admitted at trial.

       The Seventh Circuit addressed a somewhat similar issue in

United States v. Wilson, No. 07-3099, 2008 WL 5207276 (7th Cir.

Dec. 12, 2008). In Wilson, the Seventh Circuit considered whether

a district court improperly granted the Government’s motion to

preclude the use of citizen complaints filed against two police

officers for impeachment. Id. at *5. The Seventh Circuit found the

district court acted within its discretion “to determine that

cross-examination      into     the    specific     instances       of   alleged



                                      - 21 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 22 of 29 PageID #:346



misconduct would have been of limited probative value.” Id. The

Seventh Circuit further clarified, stating accusations that the

police     officers    “engaged     in   misconduct     were    merely     that:

accusations [that] offered little indicia of reliability.” Id.

Accusations    alone    are   not    enough.    Even   if   filed    as   formal

complaints, accusations lack sufficient indicia of reliability and

have limited probative value.

     The Seventh Circuit’s conclusion in United States v. Saunders

is also helpful. 166 F.3d 907 (7th Cir. 1999). In Saunders, the

district    court     precluded     Saunders   from    cross   examining     the

Government’s FBI agent expert witness regarding findings in an

internal DOJ investigation of the FBI laboratory. Id. at 911. The

Seventh Circuit stated that “investigation resulted only in a

finding that, in other cases, [the agent] supplemented a dictation

and presented a conclusion that could have been more thorough.”

Id. at 920. The investigation “pertained to an entirely different

case and revealed no bias by [the agent]; it found that [the

agent]’s errors in two other cases were not willful and recommended

no disciplinary action.” Id. Saunders maintained that use of the

evidence would show bias in favor of the Government. Id. at 911.

The Seventh Circuit disagreed. Id. at 919–20. The Seventh Circuit

acknowledged that cross examination on this point might have

impacted the FBI agent’s general credibility, but it “would not



                                     - 22 -
     Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 23 of 29 PageID #:347



have exposed a bias in favor of the government.” Id. at 919.

Indeed, “a report concluding that the agent was not biased simply

cannot be probative of his bias.” Id. Thus, the Seventh Circuit

found the district court properly barred the evidence pursuant to

Rule 403, “finding that the potential prejudice far outweighed the

extremely limited probative value.” Id. at 920.

        Like the investigation findings excluded in Saunders, the

evidence of Delgado’s complaint pertains to an unrelated case. In

Saunders, the investigation resulted in a finding that the agent

was not biased, meaning it could not be used to show bias. See id.

at     919.    The    allegations     in     Delgado’s   complaint     were       also

investigated and did not result in a finding that Labno lied, gave

false testimony, or perjured himself. Hilliard questions that

investigation’s        rigor,    citing     Delgado’s    appeal   of   the    MSPB’s

dismissal of his retaliation and Whistleblower Protection Act

claims to the Seventh Circuit. While Hilliard cites to Delgado I,

880 F.3d 913, the Seventh Circuit has since issued Delgado II, 979

F.3d 550.

        In that opinion, the Seventh Circuit vacates the agency’s

decisions on Delgado’s retaliation claim—retaliation “he believes

he suffered after reporting his suspicions that [Labno] may have

committed perjury during a federal criminal trial.” Delgado II,

979     F.3d   at    553.   While   the    Seventh   Circuit   comments      on    the



                                          - 23 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 24 of 29 PageID #:348



responsibility of federal managers and supervisors to investigate

protected disclosures like Delgado’s, see id. at 555, it does not

substantiate Delgado’s claims about Labno. Nor could it. The appeal

addresses Delgado’s retaliation and Whistleblower Protection Act

claims against the ATF. It does not address the veracity of

Delgado’s underlying complaint against Labno. Regardless, whether

the agency conducted an appropriate investigation into Delgado’s

complaint is not a question the Court can decide here.

       Hilliard   also   argues    Delgado’s     accusations     are   reliable

because he is a “highly credible source,” “had a great deal to

lose” in reporting, and reasonably believed them to be true. (Reply

at 2 & 12, Dkt. No. 30.) Yet, none of these things remedy the

issue. They do not substantiate Delgado’s allegations. As the

Seventh Circuit said, Delgado had suspicions about Labno. Delgado

II, 979 F.3d at 553. Mere suspicions or accusations of conduct

lack sufficient reliability for admission into evidence at trial.

See Wilson, 2008 WL 5207276, at *5. For these reasons, the minimal

probative value that evidence of Delgado’s complaint might have is

substantially outweighed by the potential prejudice. Evidence of

Delgado’s complaint against Labno would not be admitted at trial.

  2.    Reasonable Probability of Affecting the Outcome at Trial

       Even if evidence of Delgado’s complaint were admissible, it

is not reasonably likely to have affected the outcome at trial.



                                    - 24 -
     Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 25 of 29 PageID #:349



First, the evidence itself has little weight because it stands

alone, unsupported by other evidence. While evidence of Delgado’s

complaint may have had some general impeachment value for Hilliard,

its     weaknesses    make     it    unlikely   to    outweigh    evidence    to   the

contrary that was presented at trial. Second, and perhaps more

importantly, the jury did not depend solely on Labno’s testimony

to    reach    its   verdict.       The   Government     also    presented   several

recordings of Hilliard engaging in transactions that involved

controlled substances and firearms and recordings where Hilliard

appeared to demonstrate knowledge and experience in buying and

selling these items. This evidence stood independent of Labno’s

credibility and showed predisposition. Telephone records offered

by the Government on rebuttal also undermined Hilliard’s argument

that     he   was    induced    to    act.   The     Government   presented    ample

evidence, beyond Labno’s testimony, for the jury to discredit

Hilliard’s entrapment defense and convict him.

        The Seventh Circuit’s reasoning in United States v. Souffront

is helpful here. 338 F.3d 809, 820 (7th Cir. 2003). In Souffront,

defendants convicted of drug charges challenged the Government’s

failure to disclose that an officer who assisted in locating

evidence during the search of a defendant’s apartment was accused

of stealing narcotics in an unrelated case. Id. At trial, the

Government presented other evidence of the offenses, including



                                          - 25 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 26 of 29 PageID #:350



physical evidence of drugs and testimony from other witnesses. Id.

at 817. On appeal, defendants argued the Government’s failure to

disclose the accusations against the testifying officer would have

served as evidence to impeach the officer’s credibility and was

therefore material to their case. Id. at 821.

     The Seventh Circuit found this failure to disclose did not

entitle defendants to a new trial. Id. The court noted that

defendants had not demonstrated that the officer’s testimony was

false. Id. The Seventh Circuit then cited corroborating evidence

presented at trial, including testimony from other witnesses and

the physical evidence. Id. Ultimately, the Seventh Circuit found

that, even if the Government had disclosed the evidence earlier,

there was “no reasonable probability that the outcome of the

proceeding would have been different.” Id.

     Similarly, evidence of Delgado’s complaint is not reasonably

likely to have changed the outcome of Hilliard’s trial. Like the

accusations against the officer in Souffront, the accusations

against Labno related to a different case involving a different

defendant. At Hilliard’s trial, the jury heard Labno testify and

assessed   his    credibility.      Hilliard’s       lawyer    challenged   that

credibility on cross examination. As the Seventh Circuit noted

about the officer’s testimony in Souffront, Hilliard has not

established    that   Labno’s    testimony     was    false.    The   Government



                                    - 26 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 27 of 29 PageID #:351



presented the jury with other evidence beyond Labno’s testimony at

trial, including several recordings of Hilliard discussing drug

transactions     and    his    involvement       in    drug    trafficking.     The

Government    also     presented      phone   records     rebutting     Hilliard’s

testimony    about     his    repeated    contact      with    the     confidential

informant.     Considering     the     full     context   of     the   weight   and

credibility of all the evidence presented at trial, sufficient

evidence beyond Labno’s testimony supported the jury’s decision.

It is therefore not reasonably probable that evidence of Delgado’s

complaint would have changed the outcome. Because evidence of

Delgado’s complaint would not have been admissible and would not

have changed the outcome, it is not material.

                                C.    Suppression

     The Government has a duty under Brady to provide material,

favorable    information      about     its     witnesses     to   defendants     in

criminal cases. Giglio, 405 U.S. at 154. Failure to provide such

information constitutes suppression under Brady. 373 U.S. at 87.

Hilliard argues the Government suppressed evidence of Delgado’s

complaint    against    Labno.     Although     Hilliard’s     counsel     properly

requested    Brady     and   Giglio    material,      Hilliard     never   received

information about Delgado’s complaint. While Hilliard has “no

reason to doubt that the Government prosecutors acted in good




                                       - 27 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 28 of 29 PageID #:352



faith,”     he   contends     that    ignorance      does   not   justify     the

Government’s failure. (Mot. at 14, Dkt. No. 13.)

      The Government acknowledges that certain supervisors in the

ATF Chicago Field Division knew about Delgado’s MSPB appeal by at

least July 30, 2014. The Government notes, however, that there is

no evidence that the trial team, including the prosecutors and

Labno, had actual knowledge of the MSPB appeal. Despite noting

that suppression does not turn on the Government’s subjective

intent, the Government also states there is no evidence of bad

faith. Ultimately, the Government argues that, even though the

information was not produced, it was not suppressed because it is

not material or favorable.

      The    Government      failed      to    provide    Hilliard    with    the

information      it   had   about    Delgado’s      complaint   against   Labno.

Irrespective of the Government’s intention, its failure to produce

the information is an undisputed fact. Even if the Court imputed

the ATF Chicago Field Division’s knowledge of this information on

the trial team, see United States v. Burnside, 824 F. Supp. 1215,

1257 (N.D. Ill. 1993) (discussing the “prosecutorial team” concept

and whether it relieves the Government of its duty in certain

circumstances), whether the evidence was suppressed under Brady

depends on whether the information is favorable and material. While

the   information     is    favorable,    it   is   not   material.   Thus,   the



                                      - 28 -
  Case: 1:19-cv-07387 Document #: 31 Filed: 01/12/21 Page 29 of 29 PageID #:353



information was not suppressed as that term is defined under Brady.

There was no Brady violation, and Hilliard is not entitled to a

new trial.

                              IV.    CONCLUSION

     For the reasons stated herein, the Court denies Hilliard’s

motion to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255. (Dkt. No. 1.) Should Hilliard appeal, the Court

finds that a certificate of appealability is not warranted.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 1/12/2021




                                    - 29 -
